Dissenting Opinion by
Hoffman, J.:
Judge Jacobs has ably summarized the facts involved in this case. I differ with him only in regard to the reasonableness of the findings of the Workmen’s Compensation Board.
*144Where the decision of the Workmen’s Compensation Board is against the party having the burden of proof, the question before the reviewing court is whether the board’s findings of fact are consistent with each other and with its conclusions of law, and whether the findings can be sustained without a capricious disregard of competent evidence. Stampone v. Anthony Dally & Sons, Inc., 188 Pa. Superior Ct. 615, 149 A. 2d 129 (1959).
The board based its decision on the fact that no evidence was presented disclosing the content or composition of the dust at the locations where claimant worked. A qualified geologist, however, testified that samples of rock with which decedent worked consisted of at least 90% silica. Testimony was also offered as to the large quantities of dust that permeated the area, resulting from the dumping, vibrating and levelling of rock, all performed in the presence of the decedent. Appellant offered no testimony in rebuttal.
Though it accepted the competence and credibility of all of this evidence, the Workmen’s Compensation Board nevertheless held that there was insufficient proof of exposure to a silica hazard. This conclusion is not reasonable. When a man constantly works in the presence of substantial quantities of dust coming from rock composed of at least 90% silica, it is unreasonable not to infer that he is subject to a silica hazard. This is exactly what decedent’s evidence proved. Failure to draw the only logical conclusion from clear and uncontroverted testimony constitutes “capricious disregard of competent evidence.”
I would therefore affirm the order of the court below.